723 N.W.2d 904 (2006)
Peter VERVERIS and Theresa Ververis, as Next Friend of Philip Ververis, a Minor, Plaintiffs-Appellants and CrossAppellees,
v.
HARTFIELD LANES, Defendant-Appellee and CrossAppellant.
Docket No. 131430, COA No. 251868.
Supreme Court of Michigan.
November 30, 2006.
On order of the Court, the application for leave to appeal the May 2, 2006 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.